Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 1 of 15




                                     UNITED STATES DISTRICT
                                   COURT DISTRICT OF COLORADO

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  RICHARD L CLEAVINGER TRUST,

          Defendant.
  ________________________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues, RICHARD L CLEAVINGER

  TRUST (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the "Americans with

  Disabilities Act" or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, who splits

  his time between Miami-Dade County, Florida and El Paso County, Colorado, and is otherwise
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 2 of 15




  sui juris.

           5.         At all times material, Defendant, RICHARD L CLEAVINGER TRUST, owned

  and operated a retail shopping location at 4775 Barnes Rd., Colorado Springs, Colorado; 4785

  Barnes Rd., Colorado Springs, Colorado; and 4795 Barnes Rd., Colorado Springs, Colorado 1

  (hereinafter the “Commercial Property”). The Commercial Property holds itself out to the public

  as “Barnes Center.”

           6.         Venue is properly located in the District of Colorado because Defendant’s

  Commercial Property is located in Colorado Springs, Colorado, Defendant regularly conducts

  business within Colorado Springs, Colorado, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Colorado Springs, Colorado.

                                           FACTUAL ALLEGATIONS

          7.          Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendant has yet to make their facilities accessible to individuals with disabilities.

          8.          Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Commercial

  Property and the businesses therein, including the retail shopping store.

          9.          The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

           10.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and



  1
    Despite the addresses the parcels share a common owner and other common area features including parking,
  sidewalks and signage. Patrons would be unaware of the different parcel identifications as they traversed across the
  property.

                                                            2
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 3 of 15




  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

  the use of a wheelchair to ambulate.

         11.       Defendant, RICHARD L CLEAVINGER TRUST, owns, operates and oversees

  the Commercial Property, its general parking lot and parking spots specific to the businesses

  therein, and it owns, operates and oversees said Commercial Property located in Colorado Springs,

  Colorado, that is the subject of this Action.

         12.       The subject Commercial Property is open to the public and is located in Colorado

  Springs, Colorado. The individual Plaintiff visits the Commercial Property regularly, to include

  a visit to the property on or about July 28, 2020 and encountered multiple violations of the ADA

  that directly affected his ability to use and enjoy the property. He plans to return to and often

  visits the Commercial Property and the other businesses located within the Commercial Property,

  in order to avail himself of the goods and services offered to the public at the businesses therein,

  if the property/businesses become accessible.

         13.       Plaintiff visited the Commercial Property as a patron/customer, regularly visits

  the Commercial Property and business within the Commercial Property as a patron/customer, and

  intends to return to the Commercial Property and businesses therein in order to avail himself of

  the goods and services offered to the public at the property. Plaintiff spends much of his time in

  and near El Paso County, Colorado, in the same state as the Commercial Property, has regularly

  frequented the Defendant’s Commercial Property and businesses located within the Commercial

  Property for the intended purposes, and intends to return to the property within four (4) months’

  time of the filing of this Complaint.



                                                   3
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 4 of 15




         14.       The Plaintiff found the Commercial Property to be rife with ADA violations.

  The Plaintiff encountered architectural barriers at the Commercial Property and wishes to continue

  his patronage and use of the premises.

         15.       The Plaintiff, CARLOS BRITO, has encountered architectural barriers that are in

  violation of the ADA at the subject Commercial Property and businesses therein. The barriers to

  access at Defendant’s Commercial Property and businesses within the Commercial Property have

  each denied or diminished Plaintiff’s ability to visit the Commercial Property and endangered his

  safety. The barriers to access, which are set forth below, have likewise posed a risk of injury(ies),

  embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly situated.

         16.       Defendant, RICHARD L CLEAVINGER TRUST, owns/or and operates, a place

  of public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant is responsible for complying with the obligations of the

  ADA. The place of public accommodation that Defendant, RICHARD L CLEAVINGER TRUST,

  owns and operates is the Commercial Property business located at at 4775 Barnes Rd., Colorado

  Springs, Colorado; 4785 Barnes Rd., Colorado Springs, Colorado; and 4795 Barnes Rd., Colorado

  Springs, Colorado.

         17.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the restaurants and businesses therein, but not necessarily

  limited to the allegations in Paragraph 19 of this Complaint. Plaintiff has reasonable grounds to

  believe that he will continue to be subjected to discrimination at the Commercial Property and the

  businesses located within the Commercial Property, in violation of the ADA. Plaintiff desires to

  visit the Commercial Property and businesses located within the Commercial Property, not only



                                                   4
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 5 of 15




   to avail himself of the goods and services available at this Commercial Property and businesses

   therein, but to assure himself that the property and businesses therein are in compliance with the

   ADA, so that he and others similarly situated will have full and equal enjoyment of the property

   and businesses therein without fear of discrimination.

          18.       Defendant has discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property and other businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

          19.       Defendant has discriminated, and continue to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendant has ten (10) or fewer employees and gross receipts of $500,000

   or less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

   Commercial Property and other businesses within the Commercial Property, include, but are not

   limited to, the following:

   Common Areas

      A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access




                                                   5
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 6 of 15




       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.



iii.   There are accessible parking spaces that do not provide signs designating them as accessible,

       violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

       resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.



                                                      6
 Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 7 of 15




  v.    The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

        handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 vi.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

        of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

vii.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

        not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

        doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

        the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

viii.   The Plaintiff had difficulty entering tenant spaces without assistance, as the required

        maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

        the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

        of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The Plaintiff had difficulty entering tenant spaces without assistance, as the door hardware

        requires tight grasping and twisting of the wrist to operate. Violation: The tenant entrance doors

        have non-compliant hardware for disabled patrons, violating Section 4.13.9 of the ADAAG

        and Sections 309.4 and 404.2.7 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  x.    The Plaintiff had difficulty exiting tenant spaces without assistance, as the required

        maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide



                                                      7
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 8 of 15




       the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

xi.    There are objects on the path of travel at the facility that protrude more than the maximum

       allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

       C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff had difficulty using the doorknob on the restroom door without assistance, as it

       requires tight grasping. Violation: The restroom door has non-compliant hardware for disabled

       patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of

       the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

       to operate the door was excessive. Violation: There are doors at the facility that require

       excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

       404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

       and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating



                                                     8
 Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 9 of 15




        Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 vi.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

vii.    The Plaintiff had difficulty using the toilet paper & paper towels due to the rolls not being

        located within a dispenser. Violation: Elements in the restroom are not readily accessible and

        usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

        achievable.

viii.   The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

        the required location. Violation: The toilet paper dispenser is not mounted in accordance with

        Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ix.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

        distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

        604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

        requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

        the 2010 ADA Standards, whose resolution is readily achievable.




                                                      9
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 10 of 15




xi.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

      Breakfast Shack

         D. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

      Rizuto’s Ice Cream

         E. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

         F. Public Restrooms

  i.     The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

         door without assistance, as they require tight grasping. Violation: The restroom door has non-

         compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

         and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

         achievable.

 ii.     The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

         the wide area. Violation: The flush valve is not mounted on the compliant side in violation of




                                                      10
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 11 of 15




       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

iii.   The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

       the required location. Violation: The toilet paper dispenser is not mounted in accordance with

       Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length and the side grab bar is not mounted at the required location. Violation: The

       grab bars do not comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the

       ADAAG and Sections 604.5 & 609.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the toilet without assistance as the seat is not mounted at the

       required height. Violation: The water closet seats are mounted at a non-compliant height from

       the floor in violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

vii.   The Plaintiff had difficulty using the paper towels due to the roll not being located within a

       dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

       with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.




                                                    11
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 12 of 15




viii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 ix.      The Plaintiff could not use the lavatory without assistance, as objects are located underneath

          it. Violation: There are lavatories in public restrooms without the required toe clearance

          provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

          Sections 306.2 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.


              20.      The discriminatory violations described in Paragraph 19 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

       enjoyment of the Commercial Property and other businesses therein; Plaintiff requests to be

       physically present at such inspection in conjunction with Rule 34 and timely notice.

              21.      The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

       privileges, benefits, programs and activities offered by Defendant’s Commercial Property and

       other businesses within the Commercial Property; and has otherwise been discriminated against

       and damaged by the Defendant because of the Defendant’s ADA violations as set forth above.

       The individual Plaintiff, and all others similarly situated, will continue to suffer such

       discrimination, injury and damage without the immediate relief provided by the ADA as requested


                                                      12
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 13 of 15




  herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

  Defendant’s places of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         22.        Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of their places of public accommodation or commercial facility, in violation of

  42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         23.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and have

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         24.        While Defendant, RICHARD L CLEAVINGER TRUST, as landlord and owner

  of the Commercial Property Business, is primarily responsible for all ADA violations listed in this

  Complaint, tenants and landlords can be held is jointly and severally liable for ADA violations.

         25.        A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public similarly



                                                    13
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 14 of 15




  situated, will continue to suffer such discrimination, injury and damage without the immediate

  relief provided by the ADA as requested herein. In order to remedy this discriminatory situation,

  the Plaintiff require an inspection of the Defendant’s place of public accommodation in order to

  determine all of the areas of non-compliance with the Americans with Disabilities Act.

         26.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         27.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

  businesses, located within the Commercial Property located Colorado Springs, Colorado, the

  interiors, exterior areas, and the common exterior areas of the Commercial Property and businesses

  to make those facilities readily accessible and useable to the Plaintiff and all other mobility-

  impaired persons; or by closing the facility until such time as the Defendant cures its violations of

  the ADA.

         WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendant, at the commencement of the

  subject lawsuit, were and are in violation of Title III of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant, including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or



                                                   14
Case 1:20-cv-02437-RM-NRN Document 1 Filed 08/13/20 USDC Colorado Page 15 of 15




  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: August 13, 2020


                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  1600 Broadway, Suite 1600
                                                  Denver, CO 80202
                                                  Telephone: (720) 996-3500
                                                  Facsimile: (720) 381-0515
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mail: aquezada@lawgmp.com
                                                  bvirues@lawgmp.com.

                                                  By:        /s/ Anthony J. Perez
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451




                                                  15
